

115 S883 IS: Offshore Production and Energizing National Security Alaska Act of 2017
U.S. Senate
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 883IN THE SENATE OF THE UNITED STATESApril 6 (legislative day, April 4), 2017Ms. Murkowski (for herself and Mr. Sullivan) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for reforms of the administration of the outer Continental Shelf of the United States,
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Offshore Production and Energizing National Security Alaska Act of 2017 or the OPENS Alaska Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.
					Sec. 2. Definition of Secretary.
					TITLE I— The Alaska Outer Continental Shelf Lease Sale Act
					Sec. 101. Mineral leasing in certain areas on the Arctic outer Continental Shelf.
					Sec. 102. Lease sales in Nearshore Beaufort Sea Planning Area, Cook Inlet Planning Area.
					Sec. 103. Lease terms of certain Chukchi and Beaufort leases.
					Sec. 104. Distribution of revenue to Alaska.
					Sec. 105. Inclusion of Beaufort, Nearshore Beaufort, Cook Inlet, and Chukchi lease sales in 5-year
			 leasing programs.
					Sec. 106. North Slope science initiative.
					TITLE II—Tribal Resilience Program
					Sec. 201. Tribal Resilience Program.
					Sec. 202. Tribal Resilience Fund.
				
 2.Definition of SecretaryIn this Act, the term Secretary means the Secretary of the Interior. I The Alaska Outer Continental Shelf Lease Sale Act 101.Mineral leasing in certain areas on the Arctic outer Continental Shelf The Presidential Memorandum entitled Withdrawal of Certain Portions of the United States Arctic Outer Continental Shelf from Mineral Leasing issued on December 20, 2016, and any other substantially similar memorandum, Executive order, or other action by the President issued or taken before, on, or after the date of enactment of this Act to withdraw from mineral leasing the areas of the outer Continental Shelf described in that memorandum (as in effect on the day before the date of enactment of this Act) under section 12(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(a)) shall have no force or effect.
			102.Lease sales in Nearshore Beaufort Sea Planning Area, Cook Inlet Planning Area
				(a)Establishment of Nearshore Beaufort Sea Planning Area
 (1)In generalThe Secretary shall establish a planning area for purposes of conducting lease sales under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), to be known as the Nearshore Beaufort Sea Planning Area and to be defined in accordance with paragraph (2).
 (2)Definition of Nearshore Beaufort Sea Planning AreaThe Secretary shall define the Nearshore Beaufort Sea Planning Area as the area of the outer Continental Shelf (as defined in section 2 of the Outer Continental Shelf Lands Act (43 U.S.C. 1331)) consisting of the portion of the Beaufort Planning Area located within 3 nautical miles of the seaward boundary of Alaska.
 (b)Lease salesNotwithstanding section 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344), the Secretary shall conduct under that Act (43 U.S.C. 1331 et seq.)—
 (1)in the Nearshore Beaufort Sea Planning Area, 1 lease sale in each of fiscal years 2018, 2019, and 2020; and
 (2)in the Cook Inlet Planning Area, 1 lease sale in each of fiscal years 2018, 2019, and 2020. 103.Lease terms of certain Chukchi and Beaufort leases (a)In generalSection 8(b)(2) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(b)(2)) is amended—
 (1)in subparagraph (A), by striking or at the end; (2)in subparagraph (B), by striking ; and inserting ; or; and
 (3)by adding at the end the following:  (C)in the case of an oil and gas lease in the Beaufort Planning Area or the portion of the Chukchi Planning Area that is beyond 3 nautical miles of the seaward boundary of the State of Alaska, 20 years;.
					(b)Extension of existing leases
 (1)In generalThe Secretary, with the consent of the holder of a covered lease described in paragraph (2), may extend the initial term of the covered lease to 20 years.
					(2)Description of covered lease
 (A)In generalA covered lease referred to in paragraph (1) is a lease for oil and gas production in effect on the date of enactment of this Act that was issued under section 8 of the Outer Continental Shelf Lands Act (43 U.S.C. 1337) for a portion of the Beaufort Planning Area or Chukchi Planning Area that is beyond 3 nautical miles of the seaward boundary of the State.
 (B)ExclusionA covered lease referred to in paragraph (1) does not include any lease in the Nearshore Beaufort Sea Planning Area.
 104.Distribution of revenue to AlaskaSection 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) is amended— (1)by striking All rentals, and inserting the following:
					
 (a)In generalExcept as provided in subsection (b), all rentals,; and (2)by adding at the end the following:
					
						(b)Distribution of revenue to Alaska
 (1)DefinitionsIn this subsection: (A)Coastal political subdivisionThe term coastal political subdivision means a county-equivalent subdivision of the State—
 (i)all or part of which lies within the coastal zone of the State (as defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)); and
 (ii)(I)the closest coastal point of which is not more than 200 nautical miles from the geographical center of any leased tract in the Alaska outer Continental Shelf region; or
 (II)(aa)the closest point of which is more than 200 nautical miles from the geographical center of a leased tract in the Alaska outer Continental Shelf region; and
 (bb)that is determined by the State to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
 (B)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
								(C)Qualified revenues
 (i)In generalThe term qualified revenues means all revenues derived from all rentals, royalties, bonus bids, and other sums due and payable to the United States from energy development in the Alaska outer Continental Shelf region.
 (ii)ExclusionsThe term qualified revenues does not include revenues generated from leases subject to section 8(g). (D)StateThe term State means the State of Alaska.
 (E)Workforce investment boardThe term workforce investment board means a State or local workforce investment board established under subtitle B of title I of the Workforce Investment Act of 1998 (29 U.S.C. 2811 et seq.).
 (2)Fiscal years 2017–2027For each of fiscal years 2017 through 2027, the Secretary shall deposit—
 (A)75 percent of qualified revenues in the general fund of the Treasury; (B)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State;
 (C)7.5 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions;
 (D)2.5 percent of qualified revenues in a special account in the Treasury, to be used to carry out the North Slope Science Initiative established under section 348(a)(1) of the Energy Policy Act of 2005 (42 U.S.C. 15906(a)(1));
 (E)2.5 percent of qualified revenues in a special account in the Treasury, to be used by the Secretary to provide grants on a competitive basis to eligible institutions of higher education and workforce investment boards in the State to establish and providing funding for—
 (i)programs to ensure an adequately skilled workforce to construct, operate, or maintain oil or gas pipelines; or
 (ii)programs to ensure an adequately skilled workforce to operate, maintain, and perform all environmental processes relating to existing or future oil and gas infrastructure;
 (F)2.5 percent of qualified revenues in a special account in the Treasury to provide financial assistance for—
 (i)offshore leasing and development programs in the State; and
 (ii)the development of rights-of-way for pipelines to transport oil or gas produced offshore through land under the jurisdiction of the Secretary in the State; and
 (G)2.5 percent of qualified revenues in the Tribal Resilience Fund established by section 202 of the Offshore Production and Energizing National Security Alaska Act of 2017.
 (3)Subsequent fiscal yearsFor fiscal year 2028 and each subsequent fiscal year, the Secretary shall deposit—
 (A)50 percent of qualified revenues in general fund of the Treasury; (B)30 percent of qualified revenues in a special account in the Treasury, to be distributed by the Secretary to the State;
 (C)12.5 percent of qualified revenues in the Tribal Resilience Fund established by section 202 of the Offshore Production and Energizing National Security Alaska Act of 2017; and (D)7.5 in a special account in the Treasury, to be distributed by the Secretary to coastal political subdivisions.
 (4)Allocation among coastal political subdivisionsOf the amount paid by the Secretary to coastal political subdivisions under paragraph (2)(C) or (3)(D)—
 (A)90 percent shall be allocated in amounts (based on a formula established by the Secretary by regulation) that are inversely proportional to the respective distances between the point in each coastal political subdivision that is closest to the geographic center of the applicable leased tract and not more than 200 miles from the geographic center of the leased tract; and
 (B)10 percent shall be divided equally among each coastal political subdivision that— (i)is more than 200 nautical miles from the geographic center of a leased tract; and
 (ii)the State of Alaska determines to be a significant staging area for oil and gas servicing, supply vessels, operations, suppliers, or workers.
 (5)TimingThe amounts required to be deposited under paragraphs (2) and (3) for the applicable fiscal year shall be made available in accordance with those paragraphs during the fiscal year immediately following the applicable fiscal year.
 (6)AdministrationAmounts made available under paragraphs (2) and (3) shall— (A)be made available, without further appropriation, in accordance with this subsection;
 (B)remain available until expended; and (C)be in addition to any amounts appropriated under any other provision of law..
				105.Inclusion of Beaufort, Nearshore Beaufort, Cook Inlet, and Chukchi lease sales in 5-year leasing
 programsSection 18 of the Outer Continental Shelf Lands Act (43 U.S.C. 1344) is amended by adding at the end the following:
				
 (i)Inclusion of certain lease salesEffective starting with the first leasing program prepared after the date of enactment of the Offshore Production and Energizing National Security Alaska Act of 2017, the Secretary shall include in any leasing program prepared in accordance with this section provisions for the conduct of at least 3 lease sales in each of the Beaufort Planning Area and the Chukchi Planning Area, and annual lease sales in the Nearshore Beaufort Sea Planning Area and the Cook Inlet Planning Area during the term of the leasing program..
 106.North Slope science initiativeSection 348 of the Energy Policy Act of 2005 (42 U.S.C. 15906) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting (referred to in this section as the Secretary) after Secretary of the Interior; and (B)in paragraph (2), by inserting (including the Beaufort and Chukchi seas) after North Slope of Alaska;
 (2)in subsection (b)— (A)in paragraph (1), by inserting (including the Beaufort and Chukchi seas) after North Slope; and
 (B)in paragraph (2), by striking develop an understanding of and inserting identify; and (3)in subsection (c)(2), by inserting the Northwest Arctic Borough, the NANA Regional Corporation,  after Arctic Slope Regional Corporation,.
				IITribal Resilience Program
			201.Tribal Resilience Program
 (a)Definition of Indian tribeIn this section, the term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
 (b)EstablishmentThe Secretary shall establish a program— (1)to improve the resilience of Indian tribes to the effects of a changing climate;
 (2)to support Native American leaders in building strong, resilient communities; and (3)to ensure the development of modern, cost-effective infrastructure.
 (c)GrantsSubject to the availability of appropriations and amounts in the Tribal Resilience Fund established by section 202(a), in carrying out the program described in subsection (b), the Secretary shall make adaptation grants, in amounts not to exceed $200,000,000 total per fiscal year, to Indian tribes for eligible activities described in subsection (d).
 (d)Eligible activitiesAn Indian tribe receiving a grant under subsection (c) may only use grant funds for one or more of the following eligible activities:
 (1)Development and delivery of adaptation training. (2)Adaptation planning, vulnerability assessments, emergency preparedness planning, and monitoring.
 (3)Capacity building through travel support for training, technical sessions, and cooperative management forums.
 (4)Travel support for participation in ocean and coastal planning. (5)Development of science-based information and tools to enable adaptive resource management and the ability to plan for resilience.
 (6)Relocation of villages or other communities experiencing or susceptible to coastal or river erosion.
 (7)Construction of infrastructure to support emergency evacuations. (8)Restoration or repair of infrastructure damaged by melting permafrost or coastal or river erosion.
 (9)Installation and management of energy systems that reduce energy costs and greenhouse gas emissions compared to the energy systems in use before that installation and management.
 (10)Construction and maintenance of social or cultural infrastructure that the Secretary determines supports resilience.
 (e)ApplicationsAn Indian tribe desiring an adaptation grant under subsection (c) shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including a description of the eligible activities to be undertaken using the grant.
 (f)Capital projectsOf amounts made available to carry out this program, not less than 90 percent shall be used for the engineering, design, and construction or implementation of capital projects.
 (g)Interagency cooperationThe Secretary and the Administrator of the Environmental Protection Agency shall establish under the White House Council on Native American Affairs an interagency subgroup on tribal resilience—
 (1)to work with Indian tribes to collect and share data and information, including traditional ecological knowledge, about how the effects of a changing climate are relevant to Indian tribes and Alaska Natives; and
 (2)to identify opportunities for the Federal Government to improve collaboration and assist with adaptation and mitigation efforts that promote resilience.
 (h)Tribal resilience liaisonThe Secretary shall establish a tribal resilience liaison— (1)to coordinate with Indian tribes and relevant Federal agencies; and
 (2)to help ensure tribal engagement in climate conversations at the Federal level. 202.Tribal Resilience Fund (a)EstablishmentThere is established in the Treasury a fund, to be known as the Tribal Resilience Fund  (referred to in this section as the Fund).
 (b)DepositsThe Fund shall consist of the following: (1)Amounts made available through an appropriation Act for deposit in the Fund.
 (2)Amounts deposited into the Fund under paragraphs (2)(G) and (3)(C) of subsection (b) of section 9 of the Outer Continental Shelf Lands Act (43 U.S.C. 1338) (as added by section 104(2)).
					(c)Authorization of appropriations
 (1)In generalIn addition to the amounts estimated by the Secretary to be deposited in the Fund under subsection (b), there are authorized to be appropriated annually to the Fund out of any money in the Treasury not otherwise appropriated such amounts as are necessary to make the income of the Fund not more than $200,000,000 for fiscal year 2028 and each fiscal year thereafter.
 (2)Receipts under outer continental shelf lands actTo the extent that amounts appropriated under paragraph (1) and deposited under subsection (b) are not sufficient to make the total annual income of the Fund equivalent to the amounts provided in paragraph (1), an amount sufficient to cover the remainder shall be credited to the Fund from revenues due and payable to the United States for deposit in the Treasury as miscellaneous receipts under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
					(3)Availability of deposits
 (A)In generalAmounts deposited in the Fund under this subsection shall remain available until expended, without fiscal year limitation.
 (B)UseAmounts deposited in the Fund under this subsection and made available for obligation or expenditure from the Fund may be obligated or expended only to carry out the Tribal Resilience Program under section 201.